DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification 
The amendments to the Specification filed 28 October 2021 are accepted and entered. 

Drawings
The amendments to the Drawings filed 28 October 2021 are accepted and entered. 

Claim Objections
Claims 1-2 and 8 objected to because of the following informalities: 
Claim 1: 
“and decks between vanes” is believed to be in error for --and decks between the plurality of vanes--
“each of decks is located between” is believed to be in error for --each of the decks located between--
“each deck” is believed to be in error for --each of the decks--
“fan flow stream” is believed to be in error for --fan air flow stream--
“the least one of the decks comprises a conduit” is believed to be in error for --the at least one of the decks comprises a respective conduit--
Claim 2:  the recitation “the least one of the decks” is believed to be in error for --the at least one of the decks--
Claim 8: “fan flow stream” is believed to be in error for --fan air flow stream--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the fan air flow stream comprising an air flow straightener” renders the claim indefinite because it is now unclear whether Applicant is claiming a fluid flow (fan air flow stream) comprising a structural feature (air flow straightener); or whether the fan air flow stream contradicts conventional definition as a fluid flow and instead refers to a structural feature (e.g. structures that bound or define the fan air flow) that further comprises the air flow straightener. In either case, there is ambiguity as to the metes and bounds of the claim. The recitation is construed as referring to an air flow straightener of the turbomachine that interacts with the fan air flow stream. 
Dependent claims 2-9 and 12 are also thus rejected. 
Regarding claim 4, the recitation “[t]he turbomachine according to claim 3, wherein the conduit includes an add-on element that is fixed to the respective wall of the at least one of the decks” renders the claim indefinite because it is contradicts claim 3 requiring the conduit to be formed of a single piece with the deck. Thus, it is unclear whether the metes and bounds are defined as in claim 4 or as in claim 3. Either the dependency must change or the subject matter of the claims must be changed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge 10837364 in view of Freund 20140209286 and Yang 20180281048.
Regarding claim 1, Roberge teaches an aircraft turbomachine (20) comprising a core engine air flow stream (C) passing through a low pressure compressor (44) and a high pressure compressor (52), 

    PNG
    media_image1.png
    516
    898
    media_image1.png
    Greyscale

a fan air flow stream (B) is located around the core engine flow stream and coaxially with the core engine flow stream (Fig 1), the fan air flow stream comprising an air flow straightener (Fig 1 above) acting on air passing in the fan flow stream (Fig 1), the air flow straightener comprising a plurality of vanes (Fig 1) distributed around a principal axis (A) of the turbomachine, and decks between vanes (decks between vanes exist as part of a circumferentially distributed arrangement of vanes), each of decks is located 
each deck comprising a wall partly delimiting the fan flow stream (Fig 1 above), 
a pressurized air circuit (Fig 2) draws off air in the high pressure compressor (at 117, Fig 2), 
to produce a pressurized air flow that supplies at least one component of the turbomachine (at least compressor and turbine components; Col.5 ll.14-18), 
said at least one component being radially located in the turbomachine closer to the principal axis of the turbomachine than the core engine flow stream (Fig 2), 
wherein the pressurized air circuit comprises a heat exchanger (118) between the pressurized air flow and the air flow passing through the fan flow stream (Fig 2). 
Roberge describes the pressurized air flow as a “coolant” (Col.1 ll.22-25).
Roberge does not teach the heat exchanger is formed from at least one of the decks through which the pressurized air flow passes, said respective wall of the at least one of the decks exchanging the heat between the pressurized air flow and the air flow passing in the fan flow stream, and wherein the at least one of the decks comprises a conduit in which the pressurized air flows.  
However, Freund teaches an aircraft turbomachine (10, Fig 1) comprising: 

    PNG
    media_image2.png
    721
    1086
    media_image2.png
    Greyscale

a core engine air flow stream (through 20 and 46) passing through a low pressure compressor (18) and a high pressure compressor (30); 

    PNG
    media_image3.png
    700
    866
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    890
    461
    media_image4.png
    Greyscale

a fan air flow stream (through 16 and 48) is located around the core engine flow stream and coaxially with the core engine flow stream (Fig 1), the fan air flow stream comprising an air flow straightener (28, 29) acting on air passing in the fan flow stream (Fig 1), the air flow straightener comprising a plurality of vanes (28, 29) distributed around a principal axis (12) of the turbomachine, and decks between vanes (decks 70, 76 extend circumferentially away from and between vanes 29 in Fig 3), each of decks is located between respective internal radial ends (68) of two adjacent vanes of the plurality of vanes (Figs 1-3), each deck comprising a wall (Fig 3 above) partly delimiting the fan flow stream (Figs 1-3); and 
a fluid circuit comprising a heat exchanger (54) between the fluid in the fluid circuit and the air flow passing through the fan flow stream ([0025-30], Figs 1-3), 
wherein the heat exchanger is a surface cooler ([0003, 5, 0020, 25-30]) formed from at least one of the decks through which the fluid circuit flow passes (Figs 1-3; [0026-30]), said respective wall of the at least one of the decks exchanging heat between the fluid circuit flow and the air flow passing in the fan flow stream (Figs 1-3; [0003, 5, 0020], [0026-30]), and 
wherein the least one of the decks comprises a conduit (78) in which the fluid flows.  
cooling air and electronics” (emphasis added). Freund does not specifically teach air flowing in the fluid circuit.
However, Yang teaches that surface coolers for jet engines are also used with compressor bleed air ([0019]). That is, Yang teaches an aircraft turbomachine (Fig 2; [0001]) comprising: 
a core engine air flow stream (40) passing through a low pressure compressor and a high pressure compressor (one or more compressor(s) 24, where more than one compressor results in one being a higher pressure compressor and the other being a lower pressure compressor); 
a fan air flow stream (42) is located around the core engine flow stream and coaxially with the core engine flow stream (Fig 2), and a wall partly delimiting the fan flow stream (Fig 2; 38, 52, 34, 32); and 
a pressurized air circuit draws off air from the compressor(s) to produce a pressurized air flow that provides thermal management to the turbomachine ([0019]), 
wherein the pressurized air circuit comprises a heat exchanger (surface cooler; e.g. 50) between the pressurized air flow and the air flow passing through the fan flow stream ([0019]), 
wherein the heat exchanger is formed from the wall partly delimiting the fan flow stream to exchange heat between the pressurized air flow and the air flow passing in the fan flow stream ([0019]; Fig 2), and 
wherein a conduit (series of tubes) in which the pressurized air flows is in thermal communication with the wall ([0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic heat exchanger(s) of Roberge to be deck surface coolers as taught by Freund, in order to provide increased heat dissipation while reducing drag, weight, and cost (Freund, [0002-0010]), and because Yang teaches surface coolers such as those of Freund being suitable for cooling compressor bleed air with fan air in such a jet engine as in Roberge (Yang [0019]).   
Regarding claim 3, Roberge in view of Freund and Yang teaches all the limitations of the claimed invention as discussed above. Roberge in view of Freund and Yang as discussed so far, does not teach the conduit is composed of a single piece with at least part of the at least one of the decks.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface cooler heat exchanger(s) of Roberge in view of Freund and Yang to have integrally formed conduits in the decks, in order to provide increased heat dissipation while reducing drag, weight, and cost (Freund, [0002-0010]). 
Regarding claim 4, Roberge in view of Freund and Yang teaches all the limitations of the claimed invention as discussed above. Roberge in view of Freund and Yang as discussed so far, does not teach the conduit includes an add-on element that is fixed to the respective wall of the at least one of the decks.  
However, Freund also teaches that the conduit may include an add-on element that is fixed to the respective wall of the at least one of the decks (e.g. “extruded channels, tubes, or piping that are embedded within the structure of the booster lip 76”; [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface cooler heat exchanger(s) of Roberge in view of Freund and Yang to have embedded add-on channels to form the conduits in the decks, in order to provide increased heat dissipation while reducing drag, weight, and cost (Freund, [0002-0010]). 
Regarding claim 7, Roberge in view of Freund and Yang teaches all the limitations of the claimed invention as discussed above. Roberge in view of Freund and Yang as discussed so far, does not teach the at least one of the decks is made of a heat conducting material.  
However, Freund further teaches that the decks are made of heat conducting material (in order to transfer heat from the fluid in the channels 78 through the decks 76, 70 to the vanes 29 and surrounding fan air; [0029-30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface cooler heat exchanger(s) of Roberge in view of Freund and Yang to have heat conducting decks, in order to provide increased heat dissipation while reducing drag, weight, and cost (Freund, [0002-0010]). 
Regarding claim 8, Roberge in view of Freund and Yang teaches all the limitations of the claimed invention as discussed above. Roberge further teaches an inter-flow stream compartment (Fig 2; ISC in Fig 

    PNG
    media_image5.png
    651
    881
    media_image5.png
    Greyscale

at least one air drawing off point (Fig 2; X in Fig 2 above) supported by a radially internal wall of the inter-flow stream compartment (Fig 2); 
an upstream segment extending through the inter-flow stream compartment as far as the fan flow stream (Fig 2); and
a downstream segment (122) extending through the inter-flow stream compartment from the fan flow stream to the core engine flow stream (Fig 2 ) and extending through a profiled arm (vane(s) V of 108) passing through the core engine flow stream (Figs 2-3).  
Roberge in view of Freund and Yang as discussed so far, also teaches the pressurized air circuit comprising at least one of the decks between fan OGVs as discussed previously (see claim 1). 

Regarding claim 12, Roberge in view of Freund and Yang teaches all the limitations of the claimed invention as discussed above. Roberge in view of Freund and Yang as discussed so far, does not teach the plurality of decks are arranged between roots of the plurality of vanes, and the walls of the plurality of decks forms a ring that prolongs a radially external wall of the inter-flow stream compartment where the plurality of vanes connect to the radially external wall of the inter-flow stream compartment.
However, Freund teaches the plurality of decks (70, 76) are arranged between roots (68) of the plurality of vanes (29), and 

    PNG
    media_image6.png
    708
    889
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    636
    520
    media_image7.png
    Greyscale

the walls of the plurality of decks forms a ring (sectors thereof; Figs 2-4) that axially prolongs (forming a part of) a radially external wall (Fig 2 above) of an inter-flow stream compartment (Fig 2 above) where the plurality of vanes connect to the radially external wall of the inter-flow stream compartment (Figs 1-4).

    PNG
    media_image7.png
    636
    520
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface cooler heat exchanger(s) of Roberge in view of Freund and Yang to prolong the inter-flow stream compartment via the decks, in order to provide increased heat dissipation while reducing drag, weight, and cost (Freund, [0002-0010]). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Freund and Yang, and further in view of Oriol 20200049028.
Regarding claim 2, Roberge in view of Freund and Yang teaches all the limitations of the claimed invention as discussed above. Roberge in view of Freund and Yang as discussed so far, does not teach the conduit is welded to the respective wall of the at least one of the decks and the conduit is in thermal contact with the respective wall of the at least one of the decks.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger conduit attachment of Oriol for the heat exchanger of Roberge in view of Freund and Yang, because Oriol teaches such an arrangement of welding conduit structures to heat exchange surfaces are applicable to surface heat exchangers in the fan duct of a gas turbine engine and substitutionally equivalent to the integral formation of conduits as is the case for the heat exchanger(s) of Roberge in view of Freund and Yang; in particular in order to achieve a simple, efficient, and economical heat exchanger arrangement (Oriol, [0007, 0048]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Freund and Yang, and further in view of Snyder 8910465.
Regarding claim 5, Roberge in view of Freund and Yang teaches all the limitations of the claimed invention as discussed above. Roberge further teaches a pressurized air inlet port located at an upstream end of the heat exchanger and a pressurized air outlet port located at a downstream end of the heat exchanger, along an air flow direction in the fan air flow stream (Fig 2).  
Roberge in view of Freund and Yang as discussed so far, does not teach the at least one of the decks comprises the pressurized air inlet port located at the respective upstream end of the at least one of the deck and the pressurized air outlet port located at the respective downstream end of the at least one of the decks, along the air flow direction in the fan air flow stream.  
However, Snyder teaches a heat exchanger (42) in/on a surface delimiting a fan flow stream (30) where pipes 50 and 52 are each one of a fluid inlet and a fluid outlet for the heat exchanger, arranged at a respective one of an upstream or downstream end of the heat exchanger (Fig 2). Snyder further teaches that parallel flow, cross flow, mixed flow, and counter flow heat exchangers are substitutionally equivalent structural heat exchanger arrangements (Col.5 ll.4-6). Parallel flow corresponds to heat exchanger fluid flow in the same direction as the fan flow stream, thus the heat exchanger inlet being upstream of the heat exchanger outlet (Fig 2). 

Regarding claim 6, Roberge in view of Freund and Yang teaches all the limitations of the claimed invention as discussed above. Roberge in view of Freund and Yang as discussed so far, does not teach the at least one of the decks comprises a pressurized air inlet port located at a respective downstream end of the at least one of the decks and a pressurized air outlet port located at a respective upstream end of the at least one of the decks, along the air flow direction in the fan air flow stream.  
However, Snyder teaches a heat exchanger (42) in/on a surface delimiting a fan flow stream (30) where pipes 50 and 52 are each one of a fluid inlet and a fluid outlet for the heat exchanger, arranged at a respective one of an upstream or downstream end of the heat exchanger (Fig 2). Snyder further teaches that parallel flow, cross flow, mixed flow, and counter flow heat exchangers are substitutionally equivalent structural heat exchanger arrangements (Col.5 ll.4-6). Counter flow corresponds to heat exchanger fluid flow in the opposite direction of the fan flow stream, thus the heat exchanger inlet being downstream of the heat exchanger outlet (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a downstream inlet and an upstream outlet for the deck heat exchanger of Roberge in view of Freund and Yang as taught by Snyder, because Snyder teaches such an inlet/outlet arrangement with a counter flow heat exchanger is usable for a gas turbine engine at a surface delimiting a fan flow stream for cooling a core airflow (Snyder, Col.4 l.59 - Col.5 l.7). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Freund and Yang, and further in view of Benjamin 9234463.
Regarding claim 9, Roberge in view of Freund and Yang teaches all the limitations of the claimed invention as discussed above. Roberge in view of Freund and Yang does not teach said at least one component of the turbomachine includes a low pressure shaft of the turbomachine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the low pressure shaft of Roberge in view of Freund and Yang as taught by Benjamin, in order to provide tie shaft temperature control from the high pressure compressor air system without the addition of major rotating air-system hardware (Benjamin, Col.1 ll.35-39).

Response to Arguments
Applicants arguments filed 28 October 2021 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741